Citation Nr: 1204588	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and borderline personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse





ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which declined to reopen the Veteran's claim of service connection for PTSD with depression.  VA received a timely Notice of Disagreement from the Veteran in May 2007.  After VA continued to decline to reopen the Veteran's claim in a June 2008 Statement of the Case, the Veteran perfected her appeal by filing a substantive appeal, via VA Form 9, in August 2008.  The Veteran and her spouse testified at a September 2011 Travel Board hearing that was held at the Los Angeles RO.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), where a veteran specifically requests service connection for PTSD but the medical record includes other psychiatric diagnoses, the claim may not be construed narrowly as a claim for service connection for PTSD only, but rather, should be considered more broadly as a claim for a psychiatric disorder.  In this case, post-service VA and private treatment records indicate varying diagnoses of PTSD, major depressive disorder, and borderline personality disorder.  Accordingly, and consistent with the holding in Clemons, the issue on the title page has been recharacterized as noted above.

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and borderline personality disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A July 2004 rating decision denied the Veteran's claim for service connection for PTSD; notice of that decision was mailed to the Veteran on July 22, 2004; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Board received the Veteran's current request to reopen her claim of service connection for PTSD in October 2006.

3.  The evidence associated with the claims file since the RO's July 2004 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for an acquired psychiatric disorder, and moreover, raises reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's July 2004 rating decision is new and material, and the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and borderline personality disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's request to reopen her claim of service connection for an acquired psychiatric disorder,  to include PTSD and major depressive disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA also requires VA to look at the bases for the denial in the prior final decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the prior final denial.  Failure to provide such notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Nonetheless, given the favorable action taken below with regard to the Veteran's request to reopen his claim, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  New and Material Evidence

The Veteran's original claim for service connection for PTSD was received by VA in September 2003 and denied in a July 2004 rating decision.  In that decision, VA noted that the evidence available at that time did not corroborate the Veteran's various reported in-service stressor events.  Although the Veteran filed a timely Notice of Disagreement as to that decision in September 2004, she did not subsequently perfect her appeal by filing a substantive appeal.  Accordingly, the July 2004 rating decision is final under 38 U.S.C.A. § 7105(c).

In October 2006, the Veteran filed a request to reopen her claim of service connection for PTSD.  In an April 2007 rating decision, the RO declined to reopen the Veteran's claim on the basis that the evidence received in support of her request to reopen her claim still did not provide any information or evidence that corroborated her reported in-service stressors.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 2004 rating decision, the evidence in the claims file consisted only of the Veteran's claims submissions, service treatment and personnel records, and VA treatment records relating to treatment from May through July of 2004.  Subsequent to the Veteran's October 2006 request to reopen her claim, VA has obtained and associated with the claims file private treatment records which relate to treatment received at Kaiser Permanente from 1990 through 2004; VA treatment records pertaining to treatment from January 2006 through July 2009; various written submissions from the Veteran received in October 2006, February 2007, and May 2007; a statement from the Veteran's sister received in February 2007; and a transcript from the Veteran's September 2011 Travel Board hearing proceedings.

The newly obtained private and VA treatment records reflect ongoing and varied diagnoses of PTSD, major depressive disorder, and borderline personality disorder, and moreover, suggest an etiological relationship between the provided diagnoses and the Veteran's reported in-service stressor events.  In a February 2007 statement, the Veteran's sister recalled that she had conversations with the Veteran during the period of the Veteran's service in which the Veteran alluded to incidents of rape and sexual harassment.  At her September 2011 Travel Board hearing, the Veteran provided testimony concerning her reported in-service stressors, and in that regard, provided additional details including approximate dates on which the events occurred and specific names of alleged perpetrators.

Overall, assuming its credibility for purposes of the issue of whether a claim can be reopened, the current evidentiary record appears to raise the possibility that the Veteran's acquired psychiatric disorder may have been incurred during her active duty service.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and borderline personality disorder, is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened.

REMAND

As noted above, where a veteran seeks service connection for PTSD specifically, but evidence in the record suggests other psychiatric diagnoses, that veteran's claim should be construed broadly to involve a claim of service connection for an acquired psychiatric disorder including PTSD and the other psychiatric diagnoses evident in the record.  Clemons, 23 Vet. App. 1.  In this case, post-service VA and private treatment records indicate varying diagnoses of PTSD, major depressive disorder, and borderline personality disorder.  In its April 2007 rating decision, June 2008 Statement of the Case, and January 2010 Supplemental Statement of the Case, the RO previously declined to reopen the Veteran's claim of service connection for PTSD.  The RO has not, however, considered or adjudicated the issue of whether the Veteran is entitled to service connection for major depressive disorder or borderline personality disorder.  For this reason alone, the Board finds that a remand of this matter is necessary so that the RO may consider, in the first instance, those additional bases for the Veteran's  service connection claim.

Also, the Board notes that the evidence associated with the claims file includes post-service VA and private treatment records which pertain to treatment received by the Veteran only through an intake note from July of 2009 from the VA medical center in Loma Linda, California.  That record indicates that the Veteran was intending to transfer her medical treatment to that facility.   VA has not made any documented efforts to obtain  subsequent treatment records from the VA medical center in Loma Linda.  Under the circumstances, and in view of the other development actions requested by the Board, efforts should be made to obtain the Veteran's treatment records since July 2009 from the VA medical center in Loma Linda, as well as any other private or VA facilities identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).   

Additionally, the evidence in the record reflects various conflicting diagnoses for the Veteran's claimed acquired psychiatric disorder.  In this regard, a May 2004 VA treatment record reflects that the Veteran was diagnosed at that time with PTSD and major depression.  Subsequent VA psychiatric therapy notes from Dr. N.H. reflect an ongoing diagnosis of PTSD only.  These records reflect various reported service-related stressor events and also suggest that the Veteran had traumatic experiences before service as a child.  Nonetheless, it is unclear from those records as to whether the diagnosed PTSD was being related to the Veteran's reported in-service stressor events or to stressor events that occurred prior to service.  

Moreover, the PTSD diagnosis provided by Dr. N.H. appears to be rebutted by contrary opinions expressed in VA treatment records from January 2007, March 2007, August 2007, and February 2009.  The January 2007 record expresses that the Veteran was diagnosed with borderline personality disorder and that the previously provided diagnosis of PTSD was in question.  In a March 2007 VA treatment record, Dr. C.N. provided diagnoses of borderline personality disorder and depression NOS (not otherwise specified).  Although a diagnosis of PTSD by history was also given, Dr. C.N. expressed that this diagnosis was doubtful.  An August 2007 VA treatment note prepared by Dr. J.E.N. once again provides diagnoses of borderline personality disorder and depression, but states that diagnoses of PTSD and major depressive disorder were being ruled out.  Upon mental status examination of the Veteran in February 2009, Dr. T.G., Chief of Psychiatry at the VA medical center in West Los Angeles, provided diagnoses of psychlothymic disorder and borderline personality disorder and also opined that the prior PTSD diagnosis was doubtful.  Although the opinions and varying diagnoses in the VA treatment records are accompanied by specific mental status findings and an interview of the Veteran, none of the opinions are supported by adequate rationale, much less a discussion of the application of criteria under the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Notwithstanding the above, the Veteran has not been afforded a VA examination to determine the exact nature of the Veteran's claimed acquired psychiatric disorder or the etiology of any of the Veteran's diagnosed disorders.  Given the various conflicting diagnoses that are evident in the record, such an examination is necessary in determining essential legal elements in the Veteran's service connection claim.  As such, the Veteran should be scheduled for a VA examination to determine both the exact nature of her claimed acquired psychiatric disorder and the etiology of each diagnosed disorder.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and borderline personality disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records which pertain to treatment received by the Veteran since July 2009 and to schedule the Veteran for a VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder.

The Veteran should also be provided a VA Form 21-4142 release and be requested to identify on the release the current name(s) and address(es) of any VA or private treatment providers who have treated her acquired psychiatric disorder since July 2009.

2.  Then, the RO should contact the VA medical center in Loma Linda, California and obtain the treatment records which pertain to all treatment received by the Veteran since July 2009.  The RO should also contact any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records from those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and her representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Then, the Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of her claimed acquired psychiatric disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner must interview the Veteran and obtain a complete social, psychiatric, and treatment history.  Any tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the history reported by the Veteran at her examination, and clinical findings from the examination, the VA examiner is requested to provide a diagnosis(es) for the Veteran's acquired psychiatric disorder.  In providing the diagnosis(es), the examiner must provide a thorough discussion of all supporting rationale.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service personnel records, service treatment records, post-service VA and private treatment records, the Veteran's hearing testimony, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, applicable medical principles, and a full application and discussion of the diagnostic criteria under the DSM-IV.

If the examiner provides a diagnosis of PTSD, then the examiner must also offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed PTSD is proximately due to or the result of the in-service stressor events that have been reported by the Veteran in her claims submissions and at her Travel Board hearing.

If the examiner provides a diagnosis of an acquired psychiatric disorder other than PTSD, then the examiner must also offer an opinion as to whether it is at least as likely as not that the diagnosed disorder is proximately due to or the result of an in-service injury or illness.

A complete rationale should also be given for all opinions and conclusions concerning etiology.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service personnel records, service treatment records, post-service VA and private treatment records, the Veteran's hearing testimony, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.

All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and borderline personality disorder, should be readjudicated.  The decision should include a determination as to whether the Veteran's claimed in-service stressors have been adequately corroborated.  If the determination remains adverse to the Veteran, she and her representative (if one has been appointed) should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


